Citation Nr: 0726574	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for seronegative 
spondylopathy.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
January 1969, including service in Vietnam with the 31st 
Security Police Squadron from March 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
PTSD with an evaluation of 30 percent effective July 21, 
2004, and a temporary rating of 100 percent from September 
29, 2004, to November 30, 2004.  In a rating decision dated 
in June 2005 the evaluation for PTSD was increased to 50 
percent effective July 21, 2004.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In February 2007, prior to the promulgation of a decision 
in the appeal, the veteran submitted correspondence dated 
February 9, 2007, in which he requested that the appeal of 
his claims for service connection for peripheral neuropathy 
and service connection for seronegative spondylopathy be 
withdrawn.

2.  The veteran's PTSD has not been productive of 
deficiencies in family relationships, judgment, and thinking 
at any time since service connection was established.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection peripheral neuropathy and seronegative 
spondylopathy

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204.  

In a rating decision dated in March 2006 the veteran was 
denied service connection for peripheral neuropathy and 
seronegative spondylopathy, which he appealed.  By 
correspondence dated in February 2007 the veteran has 
withdrawn his appeal of the denial of service connection for 
these two claims.  Consequently, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to these two claims.  The Board therefore does not 
have jurisdiction to review these appeals, and they are, 
accordingly, dismissed.

II.  Increased rating PTSD

In a rating decision dated in December 2004 the RO granted 
service connection for PTSD with an evaluation of 30 percent 
effective July 21, 2004, with a temporary rating of 100 
percent from September 29, 2004, to December 1, 2004.  The 
veteran has appealed the initial disability rating of 30 
percent.  

In a rating decision dated in June 2005 the 30 percent rating 
for PTSD was increased to 50 percent effective July 21, 2004.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA outpatient treatment notes dating from July 21, 2004, to 
September 9, 2004, inform of nightmares, hyperarousal, visual 
intrusions, flat affect, mood anhedonia, and social 
isolation; however, there is no report of the kinds of 
symptoms contemplated by a rating of 70 percent, such as 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, impaired impulse 
control, spatial disorientation, delusions, or 
disorientation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Indeed, the veteran was described as alert and well oriented, 
and his speech measured, logical, and goal directed.  These 
records also contain no evidence of suicidal or homicidal 
ideation.  The criteria for a rating of 70 percent are thus 
not met.  There is also no report of the symptoms that would 
warrant a rating of 100 percent, such as gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  The criteria 
for a rating of 100 percent are thus likewise not met by this 
evidence.  38 C.F.R. §§ 3.102, 4.2, 4.130, Diagnostic Code 
9411.

The record also includes areport from a private psychiatrist 
dated November 30, 2004, which describes the veteran's mental 
functioning on September 2 and September 19; immediately 
prior to the veteran's admission into a VA inpatient 
treatment program.  The psychiatrist reports that the veteran 
was neatly dressed, and generally alert, oriented, and 
cooperative, although mood was dysphoric and the veteran was 
"significantly anxious and easily agitated."  The physician 
also remarked that attention was generally good and reasoning 
and abstract thinking intact, although concentration was at 
times noticeably impaired.  PTSD symptoms included sleep 
impairment, flashbacks, anxiety attacks, fear, intrusive 
thoughts, spacing out; trouble controlling his temper, desire 
to hurt himself, feelings of guilt, recurrent and disturbing 
recollections, nightmares of military combat experiences, 
diminished interest and contact with others and important 
activities, and problems with concentration, irritability, 
and hypervigilance.  GAF was 50.  According to the 
psychiatrist, "the overall level of distress, and 
indications of suicidal thinking in particular, suggest a 
more intensive treatment approach, such as the 40 day 
inpatient program already scheduled at the VA Medical 
Center."

Despite the veteran's report during his private psychiatric 
evaluation of "past suicidal thinking and some accompanying 
risky behavior," his overall functioning, as reflected by 
his GAF of 50, is not consistent with the severity of 
symptomatology contemplated by a rating of 70 percent.  There 
is no evidence of obsessional rituals,  intermittently 
illogical, obscure, or irrelevant speech, impaired impulse 
control, spatial disorientation, delusions, or 
disorientation.  On the contrary, the veteran was described 
as alert and oriented, and his reasoning and abstract 
thinking intact.  There is also no report of the symptoms 
that would warrant a rating of 100 percent, such as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
The criteria for a rating of 70 percent or higher are thus 
not met by this evidence.

VA medical records confirm inpatient treatment for PTSD from 
September 27, 2004, to November 19, 2004.  As noted before, 
the veteran has already been granted a temporary rating of 
100 percent based on said.  See 38 C.F.R. § 4.29.

VA Outpatient treatment notes dating from November 29, 2004, 
to June 2005 document the veteran's participation in 
aftercare group counseling.  Treatment notes document the 
veteran reports of some sleep impairment and intrusive 
thoughts, but he was consistently described as alert and 
oriented, with no suicidal ideation.  There is nothing about 
this evidence that warrants a rating of 70 percent or higher.  

In March 2005, the veteran underwent a C&P PTSD examination.  
During the examination he was alert and oriented, and 
maintained intermittent eye contact.  PTSD symptoms included 
nightmares, intrusive thoughts, a sense of detachment, a 
sense of a foreshortened future, lack of interest in 
significant activities, depressed mood, irritability, anger, 
hypervigilance, and difficulty concentrating.  According to 
the examiner the veteran's symptoms "are ongoing and 
moderately severe."  Even so, the record contains no 
evidence of the kinds of symptoms contemplated by a rating of 
70 percent, such as suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
impaired impulse control, spatial disorientation, delusions, 
or disorientation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Indeed, the examiner remarked that there was no impairment of 
thought or communication; no indication of illogical or 
delusional thought processes; and no suicidal or violent 
ideation.  GAF of 55, which is reflective of moderate 
symptomatology, also contraindicates a rating of 70 percent.  
See DSM IV.  In addition, there is no evidence of the kinds 
of symptoms that would warrant a rating of 100 percent.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The criteria for a 
rating in excess of 70 percent or higher are thus not met by 
this evidence.  Based on all of the foregoing medical 
evidence of record, the veteran's request for an initial 
disability rating in excess of 50 percent must be denied.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in January 2002 satisfied the duty 
to notify provisions with regard to the veteran's claim for 
PTSD.  The veteran was apprised of the evidence needed to 
substantiate his claims for service connection for PTSD.  He 
was also informed of the evidence that VA would obtain, and 
of the evidence that he should submit or request VA's 
assistance in obtaining, and explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim (38 C.F.R. § 3.159(b)(1)).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
regarding disability ratings and effective dates in an April 
2006 Supplemental Statement of the Case.  His request for a 
higher initial rating for his PTSD was then readjudicated in 
June 2006.  

Regarding the duty to assist, VA and SSA disability records 
have been obtained and made a part of the record.  The 
veteran was also accorded a C&P examination in March 2005, 
the report of which is of record.  He also testified at an 
April 2006 RO hearing, and at a February 2007 Board hearing.  
The Board is thus satisfied that VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for PTSD.  


ORDER

The appeal of the veteran's claim for service connection for 
peripheral neuropathy is dismissed

The appeal of the veteran's claim for service connection for 
seronegative spondylopathy is dismissed

An initial disability rating in excess of 50 percent for PTSD 
is denied.


REMAND

VA caselaw provides that when the record contains evidence of 
potential entitlement to a total disability evaluation based 
on individual unemployability, that evidence becomes an 
inferred claim that must be adjudicated.  Norris v. West, 12 
Vet. App. 413 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a veteran:  (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought " has been 
satisfied and VA must consider whether the veteran is 
entitled to total disability based upon individual 
unemployability (TDIU)).  See VAOPGCPRPEC 12-2001.  

During his March 2005 C&P examination the veteran reported 
that he has not worked since the year 2000.  VA treatment 
records dated in June 2005 inform that the veteran "is 
unable to work secondary to his PTSD."  During his February 
2007 hearing the veteran testified that he has not worked for 
eight years.  The evidence thus supports an inferred claim 
for TDIU.  See VAOPGCPRPEC 12-2001.  However, the veteran has 
not been provided with a TDIU claim form or notice in 
compliance with 38 C.F.R. § 3.159 regarding his inferred 
claim for TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In 
accordance with Floyd v. Brown, 9 Vet. App. 88 (1996), the 
matter must therefore be remanded for appropriate 
development.  See also VAOPGCPREC 6-96.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue the veteran notice in accordance 
with 38 C.F.R. § 3.159 with regard to the 
inferred claim for TDIU.  Said notice must 
include provision to the veteran of the 
appropriate TDIU claim form.

2.  If there is no evidence of current 
substantially gainful employment, schedule 
the veteran for an examination by an 
appropriate specialist regarding his claim 
for TDIU.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
service-connected PTSD disability 
precludes substantially gainful employment 
consistent with his education and 
occupational experience.  A rationale for 
this opinion should be set forth in the 
report provided.  The examiner must 
resolve his opinion with any conflicting 
medical evidence of record.  

3.  After taking any other action deemed 
advisable, adjudicate the veteran's claim 
for TDIU.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


